      Case 1:21-cr-00190-DLF Document 7 Filed 03/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                 *

      vs.                                                * Case No.: 21-cr-00190 DLF

ZACHARY JORDAN ALAM                                      *

      Defendant                                          *

************************************************

                                 ENTRY OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

      Enter my appearance as counsel in this case for Zachary Jordan Alam (defendant).

      I certify that I am admitted to practice in this court.


                                                   /s/
March 16, 2021
                                              Michael E. Lawlor
                                              Brennan, McKenna & Lawlor, Chtd.
                                              Bar Number 459767
                                              6305 Ivy Lane, Suite 700
                                              Greenbelt, Maryland 20770
                                              301-474-0044 (telephone number)
                                              301-474-5730 (facsimile number)
                                              mlawlor@verizon.net
